Citation Nr: 0500452	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-31 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).

The record contains correspondence that provided the veteran 
with notice consistent with the aforementioned laws and 
regulations; however, additional development is required.  
The veteran testified to receiving regular treatment for PTSD 
at the VA Medical Center (VAMC) in Philadelphia.  To complete 
the record, ongoing treatment records since May 2003 should 
be obtained.

In September 2003, the veteran requested a travel board 
hearing.  In February 2004, he requested a local hearing with 
a hearing officer.  The travel board hearing was held in 
April 2004; however, a personal hearing with a hearing 
officer was not held and there is nothing in the record to 
indicate that the veteran withdrew his request for a hearing.  
Pursuant to 38 C.F.R. § 20.700(a) (2003), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  In the absence of a withdrawal, 
the request for a hearing with a local hearing officer 
remains active.

Accordingly, this case is REMANDED for the following action:

1.  Obtain treatment records from the 
Philadelphia VAMC since May 2003.  

2.  Schedule the veteran for a personal 
hearing at the RO before a hearing 
officer.

3.  Upon completion of the requested 
development above, readjudicate this 
claim.  If any additional evidence or 
information received triggers a need for 
further development, then such 
development should be undertaken.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


